Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 12, 1998, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was discharged from her employment as a psychiatric social health technician after the employer discovered that claimant had falsely represented on her employment application that she had never been convicted of violating any laws. The Unemployment Insurance Appeal Board disqualified claimant from receiving benefits on the ground that she lost her employment due to misconduct. Notwithstanding claimant’s proffered excuse for failing to disclose her various convictions, substantial evidence supports the Board’s decision (see, Matter of Silva [Commissioner of Labor], 255 AD2d 681). Furthermore, contrary to claimant’s assertion, the negotiated settlement between the employer and claimant’s union placing claimant on “layoff status” as opposed to being discharged does not entitle *929her to receipt of unemployment insurance benefits (see, Matter of Briem [Ross], 71 AD2d 752, affd 52 NY2d 842; see also, Matter of Caplan [Sweeney], 238 AD2d 660).
Cardona, P. J., Mikoll, Crew III, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.